Citation Nr: 1038759	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  10-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served with the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East) during World War II.  He was 
a Prisoner of War (POW) from May 13, 1942 to September 14, 1942.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant claims legal entitlement to one-time payment from 
the Filipino Veterans Equity Compensation Fund.  See American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  Section 1002 establishes that this is a 
compensation fund (unrelated to insurance benefits) administered 
by VA.

The appellant's claim has been denied on the basis that a final 
January 2002 decision by VA's Director, Compensation and Pension 
Service found that the appellant, due to a fraudulent claim, had 
forfeited all rights, claims and benefits under laws administered 
by VA pursuant to 38 U.S.C.A. § 6103(a).

In his substantive appeal received in March 2010, the Veteran 
provided 9 reasons why the January 2002 forfeiture decision was 
the product of obvious error.  In essence, the Veteran has argued 
that the January 2002 forfeiture decision should be revised and 
reversed on the basis of clear and unmistakable error (CUE).  See 
38 U.S.C.A. § 5109A.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

The present claim for legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund has no legal 
validity unless the January 2002 forfeiture decision is 
overturned.  Accordingly, the Board finds that the issue of 
whether CUE exists in the January 2002 forfeiture decision is 
inextricably intertwined with the current claim on appeal 
requesting payment from the Filipino Veterans Equity Compensation 
Fund.  The case, therefore, is remanded for RO consideration of 
the inextricably intertwined CUE claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should adjudicate the issue of whether 
CUE exists in the January 2002 forfeiture decision 
by VA's Director, Compensation and Pension.  If 
the decision is adverse to the appellant, he 
should be provided notice of this decision and his 
appellate rights.  Then, only if an appeal is 
timely perfected, the issue should be returned to 
the Board for further appellate consideration, if 
otherwise in order.

2.  If still in controversy, readjudicate the 
issue of legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation 
Fund.  If the determination remains adverse to the 
appellant in any way, he and his representative 
should be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable period 
of time for a response. Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

